UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5075



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK COAXUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-04-1088)


Submitted:   March 31, 2006                 Decided:   April 12, 2006


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jill E. M. HaLevi, Charleston, South Carolina, for Appellant.
Rhett DeHart, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Derek    Coaxum      appeals     his    conviction     and       sentence

following a guilty plea to use of the Internet to knowingly attempt

to transfer obscene material to an individual under the age of 16,

knowing   that    individual     had   not     attained   the    age    of    16,   in

violation of 18 U.S.C. § 1470 (2000).              Coaxum’s attorney on appeal

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that in his opinion there are no meritorious issues

for appeal, but raising as a potential issue whether the sentence

imposed by the district court was reasonable.              Coaxum filed a pro

se supplemental brief.        Finding no reversible error, we affirm.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                    See United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker, sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).        However,   in    determining       a   sentence       post-Booker,

sentencing courts are still required to calculate and consider the

guideline range prescribed thereby as well as the factors set forth

in 18 U.S.C. § 3553(a) (2000).          Id.     We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.      Id. at 546-47.           We have further stated that


                                       - 2 -
“while we believe that the appropriate circumstances for imposing

a sentence outside the guideline range will depend on the facts of

individual cases, we have no reason to doubt that most sentences

will continue to fall within the applicable guideline range.”

United States v. White, 405 F.3d 208, 219 (4th Cir.), cert. denied,

126 S. Ct. 668 (2005).        Indeed, “a sentence imposed ‘within the

properly    calculated     Guidelines      range    .   .   .   is    presumptively

reasonable.’” United States v. Green, 436 F.3d 449, 457 (4th Cir.)

(citing United States v. Newsom, 428 F.3d 685, 687 (7th Cir. 2005),

cert. denied, 2006 WL 271816 (2006).

            We find that the district court properly calculated the

guideline    range   and    appropriately       treated     the      guidelines      as

advisory.     The court sentenced Coaxum only after considering and

examining the factors set forth in § 3553(a).                        Based on these

factors,    and   because    the     court    sentenced     Coaxum      within      the

applicable guideline range and the statutory maximum, we find that

Coaxum’s sentence of 12 months and one day of imprisonment is

reasonable.

            We find the issues raised in Coaxum’s pro se supplemental

brief to be without merit.            In accordance with Anders, we have

reviewed    the   entire    record    in     this   case    and      have   found   no

meritorious issues for appeal.                We therefore affirm Coaxum’s

conviction and sentence.       This court requires that counsel inform

her client, in writing, of his right to petition the Supreme Court


                                      - 3 -
of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 4 -